Citation Nr: 0939065	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  07-02 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

The Veteran was scheduled for a Travel Board Hearing in July 
2009.  The Veteran was notified of this hearing at his 
address of record in June 2009.  However, he failed to 
appear.  Under the applicable regulation, if an appellant 
fails to appear for a scheduled hearing and a request for 
postponement has not been received and granted, the case will 
be processed as though the request for a hearing had been 
withdrawn.  38 C.F.R. § 20.702 (d) (2009).  Accordingly, this 
Veteran's request for a hearing is considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, appellate review of the Veteran's claims for 
service connection for bilateral hearing loss and tinnitus at 
this time would be premature.  Although the Board sincerely 
regrets the additional delay, a remand in this matter is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2009).  
Here, the record reflects that there may be additional 
relevant treatment records regarding the Veteran's claims 
which have not been obtained.

The Board notes that the Veteran indicated in his substantive 
appeal on a VA Form 9 that he "will be forwarding additional 
medical evidence from [the VA Medical Center (VAMC) in] 
Augusta, Georgia as soon as it becomes available."  From 
this statement, the Board infers that the Veteran has 
received treatment from this VA facility for his hearing loss 
and tinnitus.  No VA medical records, whether from VAMC in 
Augusta, Georgia or otherwise, are currently before the 
Board.  A review of the claims folder does not reveal that a 
request for records from the VAMC in Augusta, Georgia was 
ever made.  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the 
Court held that VA has constructive notice of VA generated 
documents that could reasonably be expected to be part of the 
record, and that such documents are thus constructively part 
of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body.

The Board further notes that in April 2006, the Veteran 
submitted a customer purchase agreement for hearing aids from 
the Athens Hearing Aid Center.  This document indicates that 
the Veteran's hearing was examined by a Dr. S. in November 
2003.  No private medical records, whether from Dr. S. or 
otherwise, have been associated with the claim's folder.  A 
review of the claims folder does not reveal that any attempts 
have been made to obtain the Veteran's treatment records from 
Dr. S.

Accordingly, as these records may be relevant to the 
Veteran's claims, the AMC should attempt to obtain the 
Veteran's medical records pertaining to his claims for 
hearing loss and tinnitus from the VAMC in Augusta, Georgia 
and from Dr. S.

VA also is required, once it undertakes the effort to provide 
an examination when developing a service-connection claim, 
even if not statutorily obligated to do so, to provide an 
adequate examination or, at a minimum, notify the claimant 
why one will not or cannot be provided.  Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  Where a medical examination 
does not contain sufficient detail to decide the claim on 
appeal, the Board must return the report as inadequate for 
evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 
(1996); 38 C.F.R. § 4.2.

In July 2006, the Veteran was afforded a medical examination 
in conjunction with his claims for service connection.  After 
examination, the examiner concluded that the etiology of the 
Veteran's tinnitus was unknown and could not be determined 
without resort to speculation.  No analysis of this issue 
appears to have been undertaken and no rationale was given 
for the examiner's conclusion that identifying the etiology 
of the Veteran's tinnitus would require speculation.  As 
such, the Board has no discretion and must remand this claim 
for the Veteran to be afforded another examination.

In regard to the claim of entitlement to service connection 
for bilateral hearing loss, the Board notes that while the 
July 2006 VA examination report appears to have provided a 
complete and otherwise adequate examination and opinion in 
view of the evidence of record at the time, any new evidence 
collected may contradict the existing medical opinion that is 
not favorable to the Veteran's claim.   

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate 
with the claims file all outstanding VA 
medical records pertaining to the 
Veteran from the VAMC in Augusta, 
Georgia.  All attempts to obtain the 
records must be documented in the 
claims file.  If no such records exist, 
the claims file should be documented 
accordingly.

2.  After securing the proper 
authorization, attempt to obtain and 
associate with the claims file all 
medical records pertaining to the 
Veteran from Dr. S.  Any additional 
pertinent records identified by the 
Veteran during the course of the remand 
should also be obtained, following the 
receipt of any necessary authorizations 
from the Veteran, and associated with 
the claims file.  All attempts to 
obtain the records must be documented 
in the claims file.  If no such records 
exist, the claims file should be 
documented accordingly.

3.  In regard to the claim of 
entitlement to service connection for 
bilateral hearing loss, the RO shall 
review any new evidence received and 
reconsider the claim.  In so doing, the 
RO may direct any development it deems 
necessary, to include arranging for a 
new VA audiological examination and/or 
medical opinion.  

4.  In regard to the claim of 
entitlement to service connection for 
tinnitus, arrange for the Veteran to 
undergo an appropriate VA examination 
to determine the nature, extent, onset 
and etiology of any tinnitus found to 
be present.  The claims folder should 
be made available to and reviewed by 
the examiner.  All indicated studies, 
including an audiological evaluation, 
should be performed, and all findings 
should be reported in detail.  The 
examiner should comment on the 
Veteran's report regarding the onset 
and continuity of symptomatology, the 
lay statements of record relating to 
the Veteran's tinnitus since service, 
and opine as to whether it is at least 
as likely as not (a 50 percent or 
greater probability) that any tinnitus 
is related to or had its onset during 
service, and particularly, to his 
report of in-service acoustic trauma.  
The rationale for all opinions 
expressed should be provided in a 
legible report.

5.  The RO/AMC should then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been completed in full, and that no 
other notification or development, in 
addition to those directed above, is 
required.  

6.  Thereafter, readjudicate the 
Veteran's claims.  If the benefits 
sought on appeal are not granted, the 
RO should issue the Veteran and his 
representative a supplemental statement 
of the case and provide the Veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


